Citation Nr: 1502788	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-07 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizophrenia, paranoid type, for the period from October 31, 2006 to April 28, 2010.

2.  Entitlement to a total disability rating due to individual unemployability for the period from October 31, 2006 to April 28, 2010. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2009 rating decisions of the VA Regional Office (RO) in Chicago, Illinois.  The March 2007 rating decision increased the Veteran's disability rating for schizophrenia from 30 percent to 50 percent, effective October 31, 2006.  The February 2009 rating decision denied the Veteran's claim for a total disability rating due to individual unemployability (TDIU). 

The case was previously before the Board in August 2012, when it was remanded for additional development.  

During the pendency of the appeal, the Veteran's schizophrenia disability rating was increased to 100 percent, effective April 29, 2010.  As such, the appeal for the period from April 29, 2010 was satisfied in full.  The Board acknowledges that the RO has since proposed to reduce the 100 percent disability rating and the reduction has not yet been finalized.  As the issue of the proposed reduction has not been finally decided by the RO or appealed to the Board, the Board has no jurisdiction over the issue.

The case was previously before the Board in August 2012, when it was remanded for further development.  


FINDINGS OF FACT

1.  For the period from October 31, 2006 to April 28, 2010, the Veteran's schizophrenia was manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity due to depression, anxiety, and disturbances in motivation and mood.


2.  Prior to April 28, 2010, the Veteran's service-connected schizophrenia was rated at 50 percent disabling, not therefore meeting the schedular requirements for TDIU.

3.  For the period from October 31, 2006 to April 28, 2010, the Veteran's service-connected schizophrenia was not of such severity as to preclude substantially gainful employment, and warrant referral for extra-schedular consideration of TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for schizophrenia, paranoid type, for the period from October 31, 2006 to April 28, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9204 (2014).

2.  The criteria for the assignment of a TDIU, for the period from October 31, 2006 to April 28, 2010, have not been met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and 

(3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The appeal for an increased rating for schizophrenia arises from disagreement with the rating decision which increased the Veteran's rating from 30 to 50 percent in March 2007.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the Veteran's March 2007 claim for TDIU, he was provided with notice regarding the claim in a February 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  The Veteran's VA medical and examination records and Social Security Administration (SSA) records pertinent to the treatment of schizophrenia have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also afforded VA examinations in January 2007 and March 2008.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion,  not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Schizophrenia 

The Veteran seeks an increased rating for service-connected schizophrenia for the period from October 31, 2006 to April 28, 2010.
  
Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary 

concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for a mental disorder when it causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for a mental disorder when it causes occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when it causes total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014). 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disability, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  


Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the Veteran.  See VAOPGCPREC 10-95.   

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Board notes that the newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in August 2012.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

VA treatment records from October 2006 show that the Veteran reported feeling well (with mood a 7 out of 10), not being depressed, and sleeping well.  The attending physician gave the Veteran a GAF of 65.  This continued through the end of December, with the Veteran continuing reporting that he felt depressed but better, planning returning to work, and receiving a GAF of 65.  

In January 2007, the Veteran was afforded a VA psychiatric examination.  The Veteran related that he had been depressed since 1998, with symptoms worsening in the past year, had some nightmares and sleep disturbances, had no motivation, that depression kept him from functioning, and he did not want to get up in the morning.   The examiner noted that the Veteran was well-groomed, made regular eye contact, was cooperative, frequently "derailed" the conversation and spoke about the past with longing, and was well-oriented with no apparent cognitive impairment.  The Veteran's affect was restricted to blunted, his mood moderately to severely depressed, his speech was normal, verbalizations were coherent and revealed a preoccupation with the past, and his thought processes were poorly organized with some loosening and associations.  The examiner noted no obsessive or ritualistic behavior, no inappropriate behavior, no delusional beliefs, and adequate impulse control.  The Veteran denied episodes of panic, and denied experiencing either hallucinations or suicidal/homicidal ideation.  

The examiner opined that the Veteran was clearly depressed, as evidenced by the disorganization of thought processes, and that his social and vocational functioning were severely impaired.  The examiner stated that while the Veteran was diagnosed with schizophrenia while in active service, it did appear that he experienced a significant affective component to his disability.  The examiner thought that the Veteran's business endeavors, punctuated by periods of incapacity, were suggestive of a cyclic mood disturbance, and that his extended hypomanic period during which he prospered vocationally ended, and was followed by depressive symptoms and resulting incapacity.  The examiner opined that the Veteran's historical report and current presentation were more consistent with a diagnosis of either bipolar disorder or schizoaffective disorder than with schizophrenia, but that the Veteran's current disability was at least as likely as not the same one he had during active service.  The examiner assigned the Veteran a GAF of 48.     

In March 2007, the Veteran submitted a notice of disagreement, and related that he had held approximately 25 jobs since separating from service, had been hospitalized for his psychiatric disability five times, had filed bankruptcy, and had not been able to "even attempt employment" since 2006.

Starting in January 2007, the Veteran started reporting that he wished to return to work, but did not feel that he could follow a regular work schedule, and wished to somehow work for himself.  Through June 2007, the Veteran reported being depressed and anxious, and having problems with motivation, but wishing to look for a job, and perhaps resuming one as an insurance agent.  In October 2007, the Veteran reported low levels of depression, and decreased interest and enthusiasm, and his medications were changed.  In February 2008, the Veteran was doing better emotionally, and looking for a job as an insurance agent.  In March 2008, the Veteran reported being distressed and in turmoil about his vocational future, and having difficulty maintaining and focusing attention.  He continued to receive a GAF of 65 at each visit, and continuously denied suicidal or homicidal thoughts or ideation, or auditory or visual hallucinations.  His judgment and insight were noted to be fair, thought processes logical, he was groomed and oriented, and made good eye contact.      

The Veteran was afforded another VA psychiatric examination in March 2008.  The examiner noted that the Veteran's last full-time employment was as a truck driver from January to July 2004, which he left due to prolonged stress of being away from home for long periods of time.  The examiner related that while the Veteran belonged to many organizations, he reported that he did not frequent them.  The Veteran stated that he would like to work, but ended up feeling depressed and went to sleep when he did things, that he felt despondent and did not want to do things, that he did not have a good self-image, and that he did not feel worthwhile.  

The examiner reported that the Veteran's personal appearance and hygiene were appropriate, that his facial expression was somewhat bland, his eye contact was within reason, no specific mannerisms stood out, and speech was reasonably clear and understandable, but very hesitant.  The Veteran had difficulty staying on the topic, appeared depressed, his affect was flat, there was no indication of a major mood disorder, he was oriented, had increasing problems with concentration and short-term memory, his long-term memory was affected by past electroshock therapy, his general fund of knowledge was average or above, his judgment appeared intact, his insight was variable, and his attitude towards the interviewer was appropriate.  

The Veteran reported being confused and disorganized more as of late, having paranoid thoughts, having had suicidal thoughts in the past, having problems with word retrieval and memory due to electroshock therapy, having had frequent severe panic attacks, now controlled by medication, procrastinating, wanting to do things and wanting things to be the way they were 15 years ago, not having as much control over his life as he used to have, going on shopping sprees when in a manic stage, having impulse control unless he was "on the edge," sleeping five-six hours a night and taking a lot of naps, and being sober for 30 years.  The examiner diagnosed the Veteran with dysthymia and a personality disorder, NOS, assigning him a GAF score of 50.  The examiner added that the Veteran's "current difficulties" were at least as likely as not the same ones he experienced in service, and that the extensive number of jobs that the Veteran has had since separation from service were usually terminated by him.

In April 2008, the Veteran's VA treatment records show that he felt much better after taking a week off and engaging in various activities.  He talked about how he wished to utilize his time, and was focused on his back discomfort.  In June 2008, the Veteran was described as "slightly manic," and reported having done a lot of "buying and selling."  In July 2008, he was in good spirits and looking for projects to put his energy into, and feeling good about his back surgery and the fact that it provided him relief, as well as recent weight loss.  During an August 2008 visit, the Veteran described his mood as "ok" and denied any psychiatric difficulties or problems.  The physician stated that the Veteran was responding well to medication, but without the medication "would have a problem maintaining gainful employment and maintaining an effective relationship."  The physician also noted that the Veteran's psychiatric conditions usually got worse under stressful conditions.  The Veteran was assessed as having regained confidence in November 2008.  During the same visit, the Veteran reported depression and having periods of insecurity.  During a January 2009 visit, the Veteran reported doing very well, and having had one week of depression two months earlier.  The physician related that the Veteran enjoyed playing instruments and singing and denied any other psychiatric difficulties and problems.  The Veteran continued to receive a GAF of 65 at each visit, and continuously denied suicidal or homicidal thoughts or ideation, or auditory or visual hallucinations.  

In a March 2009 notice of disagreement, the Veteran stated that the VA treatment notes from November 2008 to January 2009 misrepresented the true state of his disability.  The Veteran stated that when he told the doctor that he was depressed for a week, he meant that he was in bed the entire week, "incapacitated, unable to perform even the simplest of tasks."  

In a July 2009 VA treatment note, the Veteran reported period depressive mood, denied feelings of hopelessness and helplessness, and denied any other psychiatric difficulties.  In October 2009, the Veteran reported having trouble falling asleep, but doing fine otherwise.  In a December 31, 2009, treatment note, the Veteran reported having many plans and wanting to return to school, so that he could return to nursing or truck driving.  He had an elevated affect, no signs of psychosis.  

A January 11, 2010, treatment note showed that the Veteran was recently released from inpatient treatment.  He related a variety of ideas he wanted to pursued, but had no clear plans, and admitted that he was still not thinking "too clearly."  A March 2010 treatment note showed that the Veteran described feeling "even."  He stated that he had a psychotic episode "at that time" (presumably referring to the December 2009 hospitalization).  On April 12, 2010, the Veteran was mildly anxious and wished to change his medication, but was reluctant to do so, due to his recent hospitalization and the circumstances under which it occurred.  He was anxious to prevent another "psychotic break" and was started on a new medication.  The Veteran continued to deny suicidal or homicidal thoughts or ideation.    

VA treatment notes from April 28, 2010, show that an anonymous friend of the Veteran's called the Veteran's social worker, and stated that the Veteran was abusing his medication, taking "street medications," abusing alcohol and drugs, providing medications to his disabled sister, and "talking crazy."  On April 29, the Veteran was seen in the ER for anxiety and sub-optimal nutrition, and sent home on the same day.  Although it is outside of the current period on appeal, the Veteran entered the VA in-patient psychiatric unit on May 2, 2010, and has been in receipt of a 100 percent disability rating effective April 29, 2010. 

The Veteran was afforded another VA examination in December 2011.  While this examination falls outside of the period for this appeal, the Board notes that the examination report contains a history of events from the relevant time frame.  The VA examiner reported that, on December 22, 2009, the Veteran was hospitalized in a private facility.  Records indicated that the Veteran was delusional, and, in an attempt to escape the police, drove head-first into a police cruiser.  The Veteran refused admission to a VA hospital inpatient psychiatric unit, but followed up with VA on an outpatient basis upon discharge from the private facility.  The VA examiner also noted that the Veteran's treatment records were replete with multiple psychiatric diagnoses: bipolar disorder, NOS; bipolar disorder, most recent episode manic; depressive disorder, NOS; anxiety disorder, NOS; dysthymia; psychosis, NOS; undifferentiated schizophrenia; and personality disorder, NOS.    

VA has also procured the Veteran's Social Security Administration (SSA) records, as the Veteran indicated that he was receiving SSA benefits.  A May 13, 2008 SSA disability determination reported that the Veteran was not found to be disabled through December 31, 2007.  The determination considered the Veteran's claim that he was disabled due to depression, a nervous disorder, hip and back problems, and high blood pressure.

The SSA records contain an April 2008 lay statement from the Veteran's sister, who interacted with the Veteran about once a month, and stated that he seemed to stay in bed a lot, he complained frequently about depression and back pain, he was nervous and withdrawn since his 2006 bankruptcy, and was interested in music and fishing, but seemed to have lost interest in both in the past few years.  In an April 2008 statement, the Veteran stated that he was depressed and stayed in bed a lot, had difficulty concentrating, and enjoyed reading, TV, and fishing.  He reported that he spoke to his sister who lived out of state, lived with another sister, and spoke and visited with friends a couple of times a week.  He described having issues with back pain and depression, with the depression worsening in March 2008 due to several deaths in the family in 2007-2008.  

In a May 2007 psychiatric evaluation report, the Veteran related to the examiner being depressed and having a lots of stress in the past five years, having trouble concentrating, having days when he was unable to get out of bed, and having trouble adjusting to his changing medications.  The examiner noted that the Veteran was cooperative, his thinking was disorganized, his speech was rapid, his memory was intact, his grooming was very good, his judgment was fair, his mood was euthymic bordering on euphoric, he denied suicidal thoughts (but endorsed frequent thoughts of death), denied presence of delusions or hallucinations, and endorsed episodes of both severe depression and euphoria.   

In May 2008 statement, an examining psychiatrist stated that the Veteran's psychiatric impairment was "not severe" and that he had co-existing nonmental impairments.  The examiner stated that the VA treatment records do not substantiate the presence of a thought or perceptual disorder, but rather a dysthymic disorder associated with the Veteran's alleged medical disabilities.  The examiner added that the evidence reflected that the Veteran's alleged signs and symptoms were an effort to utilize secondary gain benefits from his significant others, and that there was an increased probability that the Veteran was dependent on prescription medication.           

After a thorough review of the evidence, the Board finds that the totality of the evidence indicates that the impact of the Veteran's psychiatric disability on his social and industrial functioning is most congruent with the currently-assigned 50 percent evaluation.  The Board acknowledges that the record contains evidence of certain elements of a 70 percent rating, such as impaired impulse control and difficulty in adapting to stressful circumstances, but concludes that the Veteran's overall disability picture is not most congruent with a 70 percent rating.  As noted above, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  With regard to occupational impairment, notwithstanding the Veteran's assertions that he was unable to work, the Veteran also frequently expressed his desire to return to work and plans as to what employment he should enter.  

Looking at the evidence, it is acknowledged that there is some difference between the VA treatment records and the VA examination reports.  However, a review of the examination reports shows that the Veteran was found to have serious symptoms that caused problems with work, judgment, thinking and mood at the very least.  As such, the Board concludes that the criteria for a 70 percent rating were met as of the date of the Veteran's claim.

The criteria for a 100 percent rating were not met during the period in question, as the record noted that the Veteran still maintained some contact with friends and family.  As such, it cannot be said that the Veteran had total social impairment.

As such, a 70 percent schedular rating is assigned as of October 31, 2006. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has necessarily considered all of the psychiatric symptomatology.  Moreover, there is no suggestion in the JMR that the Veteran's psychiatric disability was in any way exceptional or unusual during the period on appeal so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.
 
TDIU

The Veteran has been assigned a 70 percent rating for his service connected psychiatric disability, meaning that he meets the schedular rating criteria for a TDIU.  38 C.F.R. § 4.16.  The Veteran asserts that is entitled to TDIU for the period from October 31, 2006 to April 28, 2010, as his service-connected schizophrenia made it impossible for him to obtain and maintain employment during that time period.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16(b) (2014).  

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

The Board finds that a TDIU is not warranted.  The Veteran's VA treatment records indicate that he was generally stable.  His symptoms were judged consistently to be mild by his treating physicians, and he was, by repeated self-admission, doing well and planning to return to work (nursing, truck driving, or some other type).  This evidence aligns with the SSA records and the May 2008 psychiatric examination performed to evaluate the Veteran for SSA purposes, which stated that the Veteran's psychiatric impairment was "not severe."  

While the January 2007 VA examiner stated that the Veteran's social and vocational functioning were severely impaired, the examiner did not state that the Veteran was unable to work.  In fact, the Veteran has a long history of both long and short-term employment.  The Veteran has worked as an insurance salesman from 1993 to 2004, as a landlord from 1981 to 2006, as a truck driver from 2003 to 2004, and as a sales clerk in the 1990s.  An April 2008 letter from the Veteran's former employer, a life insurance company, stated that the Veteran never claimed any disability while in their employ.  In short, the January 2007 VA examiner's conclusion does not mandate the conclusion that the Veteran is unable to obtain and follow substantially gainful employment, and as discussed occupational impairment is consistent with a 70 percent schedular rating.     

The Board acknowledges that the VA treatment notes and SSA indicate that the Veteran experienced other disabilities during this period on appeal, including back pain.  However, the Board is restricted in examining only whether a service connected disability has led to the inability to follow substantially gainful employment.  38 C.F.R. § 4.16(b) (2014).  Here, the evidence is insufficient to find that the Veteran's service-connected schizophrenia led to an inability for the Veteran to either secure or follow a substantially gainful occupation.  There is no suggestion that the Veteran's schizophrenia did not cause significant impairment with employment, but the schedular rating that was assigned contemplated serious occupational impairment.

As such, a TDIU earlier than April 29, 2010 is denied.


ORDER

A 70 percent rating for schizophrenia, paranoid type, for the period from October 31, 2006 to April 28, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A total disability rating due to individual unemployability for the period from October 31, 2006 to April 28, 2010, is denied. 


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


